Exhibit 10.1

 

AMENDMENT

TO

AMENDMENT NO. 2 TO PROFESSIONAL AND MANAGEMENT SERVICES
AGREEMENT AND LICENSE

 

THIS AMENDMENT TO AMENDMENT NO. 2 TO PROFESSIONAL AND MANAGEMENT SERVICES
AGREEMENT AND LICENSE (this “Amendment”) is made and entered into by and between
Virtual Radiologic Professionals, LLC, a Delaware Limited Liability Company (the
“VRP”) and Virtual Radiologic Corporation, a Delaware corporation (“VRC”). The
VRP and VRC are referred to herein each individually as a “party,” and together
the “parties.”

 

WHEREAS, VRP and VRC entered into that certain Professional and Management
Services Agreement and License effective January 1, 2006 (the “Agreement”);

 

WHEREAS, on January 30, 2008 the parties entered into the Amendment No. 2 to
Professional and Management Services Agreement and License (the “Second
Amendment”) in order to modify the Diagnostic Compensation Fee (“DCF”) effective
as of September 1, 2007 in order to ensure that the DCF remains an equitable and
fair market value for the professional services that VRP provides to the VRC and
the systems infrastructure and management and administrative services that VRC
provides to VRP;

 

WHEREAS, due solely to a clerical error, the Second Amendment modified the last
sentence of the first paragraph of Article 7 of the Agreement to state that “VRC
shall pay Practice for all professional services provided during all periods
after December 31, 2007 a DCF equal to [INFORMATION SUBJECT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] % of total charges that VRC bills to physician groups
and other customers.”

 

WHEREAS, each of the parties acknowledges this clerical error and agrees that
each of the parties intended that the Second Amendment should state that “VRC
shall pay Practice for all professional services provided during all periods
after December 31, 2007 a DCF equal to [INFORMATION SUBJECT TO A REQUEST FOR
CONFIDENTIAL TREATMENT ]% of total charges that VRC bills to physician groups
and other customers;” and

 

WHEREAS, the parties now wish to correct the clerical error in the Second
Amendment so that effective during all periods after December 31, 2007 the DCF
equals [INFORMATION SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT ]% of total
charges that VRC bills to physician groups and other customers.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
on the terms and

 

1

--------------------------------------------------------------------------------


 

subject to the conditions herein set forth, the parties have agreed and do
hereby agree as follows:

 

1.                                       Second Amendment.

 

The Second Amendment is hereby modified, effective as of the effective date of
the Second Amendment, such that the Second Amendment replaces the last sentence
in the first paragraph of Article 7 of the Agreement in its entirety with the
following:

 

VRC shall pay Practice for all professional services provided during all periods
after December 31, 2007 a DCF equal to [INFORMATION SUBJECT TO A REQUEST FOR
CONFIDENTIAL TREATMENT ]% of total charges that VRC bills to physician groups
and other customers.

 

2.                                       Miscellaneous.

 

A.                                   This Amendment is hereby integrated into
the Second Amendment such that the terms of this Amendment are valid and binding
on the parties as of the effective date of the Second Amendment.

 

B.                                     Capitalized terms used herein and not
defined have the meanings ascribed to them in the Agreement.

 

C.                                     All other provisions of the Second
Amendment and the Agreement  remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment.

 

 

VIRTUAL RADIOLOGIC

 

CORPORATION

 

 

 

/s/ Leonard Purkis

 

By:

Leonard Purkis

 

Title:

Chief Financial Officer

 

 

 

 

Date:

April 22, 2008

 

 

 

 

VIRTUAL RADIOLOGIC

 

PROFESSIONALS, LLC

 

2

--------------------------------------------------------------------------------


 

 

/s/ Eduard Michel

 

By:

Eduard Michel

 

Title:

Medical Director

 

 

 

 

Date:

April 22, 2008

 

3

--------------------------------------------------------------------------------